IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1949
                           Filed September 21, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB EUGENE HANSEL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Lucy J. Gamon,

Judge.



      Jacob Eugene Hansel appeals his convictions for possession with intent to

deliver and failure to affix a drug tax stamp. AFFIRMED.



      Theresa J. Seeberger, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


SCOTT, Senior Judge.

       When officers executed an outstanding arrest warrant for Jacob Eugene

Hansel, Hansel was discovered to have three baggies of methamphetamine, four

empty baggies, a scale for measuring methamphetamine and paraphernalia for

ingesting the substance, and $1177. A jury found him guilty of possession with

intent to deliver methamphetamine, over five grams, and failure to affix a drug tax

stamp. On appeal, Hansel asserts a deputy’s testimony included inadmissible

prior “bad acts” testimony. The State argues this claim is not preserved for review.

We agree.

       “It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).

       Error preservation is important for several reasons: (1) it affords the
       district court an opportunity to avoid or correct error that may affect
       the future course of the trial; (2) it provides the appellate court with
       an adequate record for review; and (3) it disallows sandbagging—
       that is, it does not “allow a party to choose to remain silent in the trial
       court in the face of error, tak[e] a chance on a favorable outcome,
       and subsequently assert error on appeal if the outcome in the trial
       court is unfavorable.”

State v. Crawford, 972 N.W.2d 189, 199 (Iowa 2022) (alteration in original)

(citations omitted). “When we speak of error preservation, all we mean is that a

party has an obligation to raise an issue in the district court and obtain a decision

on the issue so that an appellate court can review the merits of the decision actually

rendered.” Id. at 198.

       In State v. Mulvany, 603 N.W.2d 630, 632 (Iowa Ct. App. 1999), this court

found the defendant’s relevancy objection at trial did not preserve his argument on

appeal that evidence also should have been excluded under Iowa Rules of
                                            3


Evidence 5.403 and 5.404(b).          There, we stated, “It is incumbent upon the

objecting party to lodge specific objections so the trial court is not left to speculate

whether the evidence is in fact subject to some infirmity that the objection does not

identify.” When a specific ground is not presented, error is not preserved. Id.

          At trial here, Deputy Kirk Bailey testified his suspicions were aroused when

he went to a convenience store at about 3:00 a.m. on October 1, 2019, and

encountered Hansel and a woman in the store. He testified:

                  A. Usually when I go in, you know, somebody will make eye
          contact and nod or say hi or something simple, you know, and
          [Hansel] wouldn’t look up from his coffee, and he kept stirring his
          coffee the whole time.
                  Q. The whole time you were there? A. Correct.
                  Q. What did you do then? A. I checked out and bought
          whatever I bought and then went out the back into the north side of
          the building, got in my car, drove around the building, and then saw
          [the woman] by the vehicle. So I got the license plate from the vehicle
          and then asked dispatch to run a license plate check on the vehicle.
                  ....
                  Q. And what popped up? A. Came back that the vehicle was
          associated with Jacob Hansel and that he had, like, numerous
          warrants—one for assault—
                  [DEFENSE COUNSEL]: Your Honor.
                  Q. [(PROSECUTOR)] That’s enough. Thank you. When
          there is a warrant, what do you do after that, generally? A. I asked
          dispatch to send me a picture of Mr. Hansel, which they then did, and
          it was the same subject that was in the Kum & Go.

          Hansel asserts on appeal, “Though the exact word ‘objection’ wasn’t

spoken, it’s clear that by interrupting testimony, defense counsel was objecting to

the improper testimony.” It is far from clear what was meant by defense counsel.

Trial counsel made no objection, made no further record, and did not ask to strike

testimony. The trial court made no ruling. We have nothing to review; thus, we

affirm.

          AFFIRMED.